DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5-12, 14-19 and 21-25 are currently pending. 
Claim(s) 1, 14 and 17 have been amended.
Claim(s) 2-4, 13 and 20 have been canceled.
Claim(s) 25 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, 14-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9
The limitation “wherein the decontaminated lithium conducting ceramic oxide material formed from a contaminated lithium conducting ceramic oxide material having a contaminated surface thickness of the one or more contaminants” is unclear and therefore renders the claim indefinite. Claim 1, from which claim 9 depends, recites “formed from a contaminated material”.  It is unclear what constitutes a “contaminated material” as there is no prior recitation of the contaminated material being a contaminated lithium conducting ceramic oxide as recited in claim 9.  Further, there is no prior recitation of the one or more contaminants.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 5-8 and 25
Claims 5-8 and 25 are rejected based on their dependency on claim 1.
Regarding claims 10-12
	Claims 10-12 are rejected based on their dependency on claim 9.
Regarding claim 14
The limitations “formed from a contaminated material” and “formed from a contaminated lithium conducting ceramic oxide material” are not recited consistently throughout the claim.  Accordingly, the limitations render the claim indefinite.  For purposes of consistency, it is suggested that the claim be amended to recite “a decontaminated surface thickness formed from a contaminated lithium conducting ceramic oxide material”.  Appropriate correction and clarification is required.
Regarding claims 15-16
	Claims 15-16 are rejected based on their dependency on claim 14.
Regarding claims 17 and 24
The limitation “wherein the decontaminated lithium conducting ceramic oxide material formed from a contaminated lithium conducting ceramic oxide material having a contaminated surface thickness of the one or more contaminants” is unclear and therefore renders the claim indefinite. Claim 17, from which claim 24 depends, recites “formed from a contaminated material”.  It is unclear what constitutes a “contaminated material”.  There is no prior recitation of the contaminated material being a contaminated lithium conducting ceramic oxide as recited in claim 24.  Further, there is no prior recitation of the one or more contaminants.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Regarding claims 18-19 and 21-23
Claims 18-19 and 21-23are rejected based on their dependency on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al. and US 2016/0301063, Yukinobu et al.
Regarding claims 17, 21 and 24
	Sakamoto teaches a solid-state electrolyte material [Abstract and paragraph 0098] comprising: 
a decontaminated lithium conducting ceramic oxide material (corresponding to a lithium ceramic oxide represented by the formula LiuRevMwAxOy, wherein x is 0, u can vary from 3-7.5, v can vary from 0-3, w can vary from 0-2 and y can vary from 11-12.5, wherein said material has been cleaned to remove surface contaminants thereby meeting with the limitation “decontaminated”) [paragraph 0107], wherein 
	the decontaminated lithium conducting ceramic oxide material (LiuRevMwAxOy) includes a decontaminated surface thickness (the surface of the conductive ceramic oxide is subjected to a polishing treatment to remove a contamination layer and therefore comprises a “decontaminated surface thickness”) [paragraphs 0134 and 0163], 
the decontaminated lithium conducting ceramic oxide material (LiuRevMwAxOy) is formed from a contaminated lithium conducting ceramic oxide material having a contaminated surface thickness of one or more contaminants (the surface of the conductive ceramic oxide material comprises a contamination layer composed of lithium carbonate (Li2CO3), lithium hydroxide (LiOH), and other adventitious carbon species, wherein the surface is cleaned to form the decontaminated material thereby meeting with the limitation “formed from a contaminated lithium conducting ceramic oxide material having a contaminated surface thickness of one or more contaminants”) [paragraphs 0163 and 0165], 
the contaminated lithium ceramic oxide material has a contaminated impedance (corresponding to the impedance of the contamination layer) and the decontaminated lithium conducting ceramic oxide has a decontaminated impedance (corresponding to the impedance of the cleaned surface) [paragraphs 0163 and 0165],
the solid-state electrolyte material has a thickness of less than 100 µm (less than 50 µm) [paragraph 0008], and the solid-state electrolyte material formed in a spherical shape having a diameter (See spherical shape Li-LLZO-Li cell) [Fig. 6, paragraphs 0084 and 0168].
	Sakamoto does not teach the decontaminated surface thickness is less than or equal to 5 nm, wherein the decontaminated impedance is less than the contaminated impedance at room temperature by a factor in a range of 6 to 22 times.
Hu teaches depositing an ultra-thin surface layer having a thickness of 1-2 nm over a ceramic oxide material (e.g., LLZO), thereby forming a decontaminated lithium conducting ceramic oxide, in order to improve the electrode-electrolyte interface by reducing the interfacial resistance (the thin coating protects garnet from its decomposition via reacting with metallic Li, and maintains stable, high-conductive interface for garnet electrolyte with Li metal anode) [paragraphs 0005, 0030-0031 and 0082].    Said surface layer further reducing the impedance at room temperature by a factor of less than 20 times [paragraphs 0030, 0070 and 0074].
Sakamoto and Hu are analogous inventions in the field of solid-state electrolyte materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solid-state electrolyte material of Sakamoto to comprise an ultra-thin surface layer, as in Hu, in order reduce the interfacial impedance by a factor of less than 20 times thereby improving the electrode-electrolyte interface [Hu, paragraphs 0005, 0030-0031 and 0082].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Modified Sakamoto does not teach the lithium conducting ceramic oxide material being selected from Li1+xTi2-xAlx(PO4)3 (LTAP), Li1+x+yTi2-xAlxSiy(PO4)3-y (LTASP), LiTixZr2-x(PO4)3 (LTZP), and a mixture thereof.
Yukinobu teaches a solid electrolyte material comprising a lithium conducting ceramic oxide material selected from LTAP, LLTO, LLZO, and the like [paragraph 0013].  Therefore, because Yukinobu teaches choosing from a finite number of identified, predictable lithium conducting ceramic oxide materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Yukinobu teaches that LTAP leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 19
	Modified Sakamoto teaches the solid-state electrolyte material, wherein the decontaminated surface thickness is greater than or equal to 1 nm (1-2 nm) [Hu, paragraphs 0031, 0036].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 23
Modified Sakamoto teaches the solid-state electrolyte material, wherein the decontaminated lithium conducting ceramic oxide material has an interfacial resistance of 0 to 20 Ohm cm2 (e.g., less than 20 Ohm cm2) [Hu, paragraph 0070; Sakamoto, paragraph 0024]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al. and US 2016/0301063, Yukinobu et al. as applied to claims 17, 19, 21, 23 and 24 above, and further in view of US 2016/0351973, Albano et al.
Regarding claim 18
All the limitations of claim 17, from which claim 18 depends, have been set forth above.
Modified Sakamoto does not teach the diameter of the spherical shape being in a range of 400 to 600 nm. 
	Albano teaches a lithium conducting ceramic oxide solid state electrolyte having a spherical shape and a diameter in a range of from 10-500 nm [paragraphs 0040 and 0043]. 
Modified Sakamoto and Albano are analogous inventions in the field of solid-state electrolyte materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameter of the solid state electrolyte in modified Sakamoto to be in a range of from 10-500 nm, as in Albano, because such known to be suitable for spherical lithium conducting ceramic oxide materials [Albano, paragraphs 0040 and 0043].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301752, Sakamoto et al. in view of US 2017/0338522, Hu et al. and US 2016/0301063, Yukinobu et al. as applied to claims 17, 19, 21, 23 and 24 above, and further in view of US 2020/0087211, Raj et al.
Regarding claim 22
Modified Sakamoto is silent to the decontaminated lithium conducting ceramic oxide material having a wettability in a range of contact angles of 40° to 100°. 
However, Examiner notes that because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.  Further, modified Sakamoto teaches that the wetting between Li metal and the garnet electrolyte is improved) [Hu, paragraphs 0031-0032].
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As further clarification, Raj is cited below.
Raj teaches reducing the contact angle in order to achieve improved “Wetting” [paragraph 0027].  Such lowers the (i) electrochemical contact resistance between Li-metal and a lithium conducting ceramic oxide material by an order of magnitude, (ii) greatly enhances reliability and reproducibility of the electrochemical performance, and (iii) stabilizes the DC response of a Li| lithium ceramic oxide |Li cell over more than 50 back-and-forth cycles [paragraph 0027].
Absent a showing of criticality or unexpected results with respect to the contact angle (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired interface properties between Li-metal and the lithium conducting ceramic oxide material [Raj, paragraph 0027].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].

Response to Arguments
Applicant’s arguments, see Remarks filed 10/07/2022, with respect to the rejection of claims 1, 2, 5, 6, 8, 9, 12 and 14-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 6, 8, 9, 12 and 14-16 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 17-19 and 21-24 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721